Citation Nr: 1403852	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an initial rating in excess of 10 percent and to a rating in excess of 30 percent from January 13, 2012 for service-connected dermatitis of the legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1994, from February 2002 to February 2004, and from May 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This decision denied entitlement to service connection for hypertension and dermatitis of the legs ("dermatitis").  The Veteran appealed.  In May 2010, the RO issued a rating decision granting service connection for dermatitis and assigned a 10 percent initial rating.  In a May 2010 statement of the case, the RO continued the denial of service connection for hypertension.  The Veteran continued her appeals.  In January 2012, the RO increased the rating for dermatitis to 30 percent, effective January13, 2012.

A hearing was held on November 26, 2012, by means of video conferencing equipment with the appellant in Atlanta, Georgia before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To schedule VA examinations to determine the etiology of the Veteran's hypertension and to determine the current severity of her dermatitis.

The Veteran filed a claim for service connection for hypertension.  She believes that her hypertension had onset during active duty or a period of active duty for training (ACDUTRA).  In the alternative, she avers that the condition had onset prior to a period of active service or ACDUTRA and was aggravated by subsequent periods of active service or ACDUTRA.  She had a VA examination in April 2010, however the VA examiner did not opine as to the etiology of the hypertension.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  On remand, an examination must be scheduled to determine whether the Veteran's hypertension had onset during a period of active service or ACDUTRA or whether the hypertension preexisted active service or ACDUTRA and was not aggravated by a period of active service or ACDUTRA.

The Veteran also seeks a rating in excess of 30 percent for dermatitis.  During her hearing before the Board in November 2012, she testified that her condition had worsened since her January 2012 VA examination.  Specifically, she said her skin condition had spread further up her legs towards her torso.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that a service-connected disability has worsened since previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of her service-connected dermatitis.

Further, because the Veteran indicated that her hypertension could have had onset during a period of active duty for training, the Board finds that personnel records from her periods of active and reserve service should be obtained.  Finally, during her Board hearing, the Veteran indicated that her next appointment for her skin condition was scheduled for March 2013.  As such, the Board finds that VA must obtain updated VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since January 2012 and associate the records with the claims file.

2. Obtain service personnel records from the Veteran's periods of active and reserve service and identify any periods of active duty for training (ACDUTRA).

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of her hypertension.  The RO must inform the examiner of all periods of ACDUTRA, if any.  The claims file and any pertinent records on Virtual VA and VBMS must be made available to the examiner and the examiner must indicate review of these items in the examination report.  All necessary testing must be completed.

The examiner must indicate whether the Veteran's hypertension clearly and unmistakably pre-existed any period of ACDUTRA as identified by the RO, if any, or clearly and unmistakably pre-existed active service from July 1991 to December 1994, from February 2002 to February 2004, and from May 2004 to December 2007.  If so, the examiner must opine whether the hypertension was clearly and unmistakably not aggravated by such service.

If hypertension did not clearly and unmistakably preexist service or identified periods of ACDUTRA, the examiner must opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension had onset during or as a result of active service, from July 1991 to December 1994, from February 2002 to February 2004, and from May 2004 to December 2007, or any identified period of ACDUTRA.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2013).

4. Schedule the Veteran for a VA examination to determine the current severity of her service-connected dermatitis of the legs.  The claims file and any pertinent records on Virtual VA and VBMS must be made available to the examiner and the examiner must indicate review of these items in the examination report.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should indicate the percentage of the entire body and of the exposed area affected by her dermatitis.  The examiner must also indicate whether the Veteran has required at any time during the pendency of the claim, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

A rationale for all opinions expressed must be provided.

5. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


